IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1521
                              Filed August 2, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON RANDALL CLARK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Guthrie County, Randy V. Hefner,

Judge.



      The defendant challenges the denial of his motion to suppress evidence

obtained as a result of a purportedly unlawful traffic stop. AFFIRMED.




      Billy J. Mallory and Allison M. Steuterman of Brick Gentry, P.C., West Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                             2


MCDONALD, Judge.

        At approximately 12:05 a.m. on June 9, 2016, two Panora Police

Department officers were driving through town.             As they approached an

intersection, the officers heard the “sustained squealing” of tires coming from the

intersection. The officers observed a vehicle drive through the intersection. The

officers activated their lights and initiated a traffic stop of the vehicle. During the

course of the traffic stop, the officer observed conduct indicating the driver was

intoxicated. The driver, Jason Clark, was subsequently charged with operating

while intoxicated, in violation of Iowa Code section 321J.2 (2016), and careless

driving, in violation of section 321.277A.

        Clark moved to suppress the evidence obtained from the traffic stop,

contending the stop was an unconstitutional search and seizure. The district

court denied the motion on the ground the officers had reasonable suspicion to

initiate the traffic stop:

                Though the officers may not have known why Clark
        squealed his tires, they certainly had reasonable suspicion to
        believed he had violated section 321J.277A(1). There were no
        other vehicles in Clark’s vicinity when the officers saw him in the
        intersection, and no environmental conditions that would have
        justified or explained the squealing of the tires. They reasonably
        suspected that he had illegally squealed his tires intentionally and
        unnecessarily.

        Following a stipulated trial on the minutes of testimony, Clark was

convicted as charged. He now appeals, challenging the ruling on his motion to

suppress evidence.           Specifically, Clark contends the district court erred in

concluding the officers needed only reasonable suspicion to initiate the traffic

stop rather than probable cause.
                                        3

      This court reviews constitutional claims de novo. See State v. Pals, 805
N.W.2d 767, 771 (Iowa 2011).        This review contemplates “an independent

evaluation of the totality of the circumstances as shown by the entire record.” Id.

“A motion to suppress on constitutional grounds is a challenge to the admissibility

of evidence seized from a defendant.        Therefore, we may affirm the district

court’s suppression ruling on any ground appearing in the record, whether urged

by the parties or not.” State v. Gaskins, 866 N.W.2d 1, 44 (Iowa 2015)

(Waterman, J., dissenting).

      The Fourth Amendment provides “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.” U.S. Const. amend. IV. The Fourth Amendment

is applicable to state actors by incorporation via the Fourteenth Amendment.

See Mapp v. Ohio, 367 U.S. 643, 660 (1961). The touchstone of the Fourth

Amendment is reasonableness.       See Rodriguez v. United States, 135 S. Ct.
1609, 1617 (2015) (Thomas, J. dissenting) (stating “the ultimate touchstone of

the Fourth Amendment is ‘reasonableness’” (quoting Brigham City v. Stuart, 547
U.S. 398, 403 (2006))); State v. Kreps, 650 N.W.2d 636, 641 (Iowa 2002).

      The text of article I, section 8 of the Iowa Constitution is materially

indistinguishable from the federal constitutional provision.     See Kreps, 650
N.W.2d at 640. The defendant mentions the Iowa Constitution but does not

make a substantive argument for any different result under the Iowa Constitution.

Where, as here, a “party raises issues under the Iowa Constitution and the

Federal Constitution, but does not suggest a different standard be applied under

the Iowa Constitution, we generally apply the federal standard.”          State v.
                                            4

Edouard, 854 N.W.2d 421, 452 (Iowa 2014) (Appel, J., concurring specially),

overruled on other grounds by Alcala v. Marriott Intern., Inc., 880 N.W.2d 699

(Iowa 2016).

         A traffic stop is a “seizure” within the meaning of the Fourth Amendment.

See Whren v. United States, 517 U.S. 806, 809–10 (1996).                 There are two

general categories of traffic stops.

         The first category is a traffic stop initiated to investigate and enforce
         violations of the traffic laws. A stop of this nature is reasonable
         when the law enforcement officer has probable cause to believe the
         motorist violated the traffic or safety code. See Whren, 517 U.S. at
         810. “Probable cause exists if the totality of the circumstances as
         viewed by a reasonable and prudent person would lead that person
         to believe that a crime has been or is being committed and that the
         arrestee committed or is committing it.” State v. Bumpus, 459
N.W.2d 619, 624 (Iowa 1990). When an officer “observes a
         violation of our traffic laws, however minor, the officer has probable
         cause to stop a motorist.” State v. Tague, 676 N.W.2d 197, 201
         (Iowa 2004). The second category of traffic stop is an investigative
         stop based on the law enforcement officer’s reasonable suspicion
         the motorist is engaged in criminal activity. “Reasonable suspicion
         to stop a vehicle for investigative purposes exists when articulable
         facts and all the circumstances confronting the officer at the time
         give rise to a reasonable belief that criminal activity may be afoot.”
         State v. McIver, 858 N.W.2d 699, 702 (Iowa 2015). The categories
         are not mutually exclusive. See id.

State v. Campbell, No. 15-1772, 2017 WL 706208, at *3 (Iowa Ct. App. Feb. 22,

2017).

         On de novo review, we conclude the traffic stop was justified by probable

cause to believe the defendant committed a traffic offense. The Code defines

careless driving as follows:

         A person commits careless driving if the person intentionally
         operates a motor vehicle on a public road or highway in any one of
         the following ways:
         1. Creates or causes unnecessary tire squealing, skidding, or
         sliding upon acceleration or stopping.
                                            5



Iowa Code § 321.277A. The officers were approximately one-half block from the

intersection.   They heard the “sustained squealing of tires” for a “lengthy

duration” from the intersection. At the same time, they observed the defendant’s

vehicle going through the intersection. It was late night. There were no other

vehicles in the area. It was not raining. The road conditions were dry. Based on

the officers’ training and experience involving similar cases, the officers had

probable cause to believe the squealing was unnecessary and initiated a traffic

stop to investigate further. We have found probable cause to exist in similar

circumstances. See, e.g., State v. Szakacs, No. 04-1193, 2005 WL 1963213, at

*3–4 (Iowa Ct. App. Aug. 17, 2005) (holding officer had probable cause to initiate

a traffic stop for careless driving where the officer observed motorist “screeching

his tires”). We so conclude in this case.

       Because we conclude the officers here had probable cause to initiate the

traffic stop, we need not address Clark’s argument the district court erred in

concluding the stop could be justified by reasonable suspicion. The district court

did not err in overruling the defendant’s motion to suppress evidence. We affirm

the defendant’s convictions.

       AFFIRMED.